department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi tl-n-4645-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp chi2 from associate chief_counsel passthroughs special industries cc psi subject lease-in lease-out this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a tl-n-4645-00 b c d e f g country a country b city a city b date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tl-n-4645-00 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure issue whether the lease-in lease-out lilo_transaction described below has economic_substance conclusion the lilo_transaction described below lacks economic_substance and should not be respected for federal_income_tax purposes fact sec_1 lease terms a a country a stock corporation leased an office building from b which held title to the project under the master lease master lease which went into effect on date a leased the project for a term of years and a renewal option head lease renewal option of years the master lease was modified on date extending the lease another years for a total term including renewal options of years on date a entered into a head lease head lease with c as trustee for d the head lease provided for a year basic term head lease basic term and a year renewal term head lease renewal term for a combined term of years the projected useful_life of the project was estimated to be at least years thus the head lease was not expected to exceed percent of the year useful_life of the project also on date a entered into a lease agreement sublease to lease the project back from c as trustee for d for a term of years for federal tax reporting purposes d treated the assets and obligations held in trust by c for d as though they were held by a grantor_trust owned by d at the end of the this term several options come into play first a can choose to exercise a purchase option purchase option to purchase d’s interest in the project at a set purchase option_price of dollar_figure this is in excess of the estimated tl-n-4645-00 value per the appraisal value set as of the closing date of the head lease closing date appraisal of dollar_figure if a does not elect the purchase option then d has the following three options under the lease agreement d may cause a to renew the lease for a year term sublease renewal term date 4-date at a fixed rent of not more than percent of expected releasing rent levels as determined in the closing date appraisal sublease renewal option d may cause a to return the project to d in which case a is obligated to return the project to d on the lease expiration date in accordance with the return provisions of the lease return option and d may arrange a new lease with a third party unrelated to the lessee new lease option if d elects the sublease renewal option d may elect to cause a to seek bids for a value guarantee in an amount equal to percent of the projected fair_market_value of d’s interest as of the end of the sublease renewal term as determined by an appraiser chosen by d prior to the commencement of the sublease renewal term the value guarantee will be payable in an amount equal to the shortfall between the sales_price obtained by d for its interest should d choose to sell its interest at the expiration of the sublease renewal term and the value guarantee amount based on the closing date appraisal however it is unlikely that d’s interest would be worth less than percent of its estimated future fair_market_value at the end of the lease renewal term and that any net payment would be required from the party providing the value guarantee alternatively under this option a has the right to pay a predetermined sum stipulated loss value and all other_amounts due and payable under the lease to d and to terminate the lease in which case d may in its sole discretion elect not to renew the head lease if d elects the return option and returns and sells its interest in the project the closing date appraisal projects that d will be able to sell its interest in the project for fair_market_value of dollar_figure if d elects the new lease option the closing date appraisal projects rents for the sublease renewal term of dollar_figure taxpayer concludes that since this rental rate exceeds the rent obtainable if d causes a to lease for the sublease renewal term at a rate of not more than percent of expected releasing rent levels as determined in the closing date appraisal projected as rents varying from dollar_figure to dollar_figure it is reasonable that d will choose a new tenant this conclusion also assumes that the purchase option will not be exercised after the end of the sublease renewal term the closing date appraisal projects that d will receive rent for the project for tl-n-4645-00 the period between the end of the sublease renewal term and the end of the head lease date and date shirttail period of dollar_figure per year financing to fund the head lease d made an initial investment initial investment of dollar_figure and c obtained a non-recourse loan from e of dollar_figure the loan has a fixed interest rate of percent and the debt service payments are amortized over the term of the head lease and the head lease renewal term or the term of any new lease entered into whichever is applicable d instructed c to transfer the initial investment to a as a substantial advance_payment of this amount dollar_figure was credited to a’s account with e in country b the dollar_figure equity_investment was credited to a’s account in city a e then debited a’s account in country b in the amount of dollar_figure and credited that amount to e’s account e entered into a agreement payment undertaking agreement with a and c under the terms of the payment undertaking agreement a agreed to pay dollar_figure to e on date e agreed to make payments on behalf of a in fulfillment of a’s obligations under the sublease a may replace e with an acceptable substitute to d so long as a is not in default in the event that other collateral is substituted for the payment undertaking agreement or a makes any payments due under the lease from sources other than the payment undertaking agreement the amounts payable under the payment undertaking agreement are payable to a or as a directs d’s rights under the payment undertaking agreement were assigned to e the lender neither e nor a has a right of set off against any payments for amounts not received e received a fee on the closing date equal to dollar_figure representing the spread between the interest rate on the loan and the implicit rate on the upfront payment additionally under a participation_agreement participation_agreement a was required to purchase united_states treasury obligations treasury obligations from the dollar_figure equity_investment a authorized the transfer of dollar_figure the purchase_price of the treasury obligations from its city a account to a f account a kept the dollar_figure remaining portion of the lease prepayment as its upfront benefit c transferred this amount from a’s city a account to a’s account at g a has title to the treasury obligations the treasury obligations were pledged to c and d to secure a’s obligations to make payments under the sublease this arrangement economically defeases a portion of the transaction under the documents in the event that there is an early termination of the lease a portion of the equity portion of stipulated loss value is not expected to be covered by the treasury obligations e as lender has a security_interest in the head lease the lease and the portion of the initial investment that is subject_to the payment undertaking agreement tl-n-4645-00 if a elects the purchase option then d will have to pay off the loan if d elects the return or new lease option d must refinance or pay off the loan if d elects the lease renewal option a will be required to arrange a refinancing of the loan for the sublease renewal term reported tax consequences d claimed deductions for the allocated rents under the head lease pursuant to sec_178 d claims that dollar_figure was paid for the head lease basic term and is being amortized on a straight-line basis over that term d claimed that dollar_figure was paid to acquire the head lease renewal option and that amount is being capitalized and will be amortized over the head lease renewal term or if the purchase option is exercised will be deducted in the tax_year the option is exercised d claimed deductions for interest_expenses related to the loan between e and c d included in gross_income the rents on the lease with a d claimed net deductions in the early years of the transaction followed by net_income inclusion on or after the conclusion of the basic lease_term law and analysis you have asked whether this lilo_transaction should be respected for federal tax purposes for the reasons discussed below we agree with your conclusion that the transaction lacks economic_substance economic_substance to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated tl-n-4645-00 in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had tl-n-4645-00 economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits in other leasing transactions leases have been respected as valid despite the presence of credit support for their payment such as third-party rent guarantees see 88_tc_702 88_tc_84 87_tc_1471 on the other hand a fully defeased lease arguably is not compelled or encouraged by business and regulatory realities as required by 435_us_561 moreover claims of pre-tax profit are not dispositive there is some precedent that economic_substance for a lease transaction will be satisfied if there is some modicum of economic_substance which may mean some modicum of pre-tax profit see 81_tc_184 ndollar_figure aff’d in part and rev’d in part on other grounds 752_f2d_89 4th cir see 84_tc_412 ndollar_figure in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite thus small profits on a lease transaction may be overlooked when tax considerations have taken over the transaction see also pacheco v commissioner tcmemo_1989_296 application to lilo_transaction it is the position of the internal_revenue_service that certain lilo transactions lack economic_substance revrul_99_14 1999_13_irb_3 when the form of a transaction lacks economic_substance the form is disregarded and consistent with the substance of the transaction the proper tax treatment is determined acm partnership supra compaq computer v commissioner 113_tc_17 a sale leaseback_transaction is distinct from a lilo_transaction a lilo involves a lease from one entity to another with a generally coextensive lease back to the first entity a sale leaseback involves a disposition for tax purposes revproc_75_21 1975_1_cb_715 provides safe harbors and ruling guidelines for determining whether a transaction is a lease or a sale because a sale leaseback is distinct tl-n-4645-00 from a lilo_transaction revproc_75_21 does not apply to lilo transactions similarly an analysis of the benefits and burdens factors as would be utilized in analyzing a sale leaseback would be inappropriate under the present facts viewed as a whole the objective facts of the above-described lilo_transaction indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits the transaction lacks economic_substance the payments due during the term of the sublease represent a circular cash_flow d borrows dollar_figure from e which amount is credited to a who in turn deposits that amount with e e then makes payments on behalf of a equal to the a’s obligations under the sublease d’s rights under the payment undertaking agreement are collaterally assigned to e as security for the d’s loan the payment undertaking agreement does not afford e any additional rights in respect of its security for the loan other than in its capacity as lender e also has a security_interest in the head lease and the sublease although neither e nor a has a right of set off against any payments for amounts not received the economic reality is that e pays to itself the amounts due under the loan although a may substitute alternative collateral for the payment undertaking agreement it may only do so with a substitute acceptable to d under sec_12 of the participation_agreement a may substitute collateral which provides for the payment of amounts equal to a’s obligations under the sublease for the benefit of d and subject_to a first priority security_interest in favor of e the applicable_rate of the loan may not be increased without d’s consent which may be withheld in d’s good_faith discretion further a is responsible for any increased costs fees and expenses_incurred by d or e in connection with a’s substitution of collateral therefore there is little real risk if a substitutes alternative collateral it will be as safe as the payment undertaking agreement and d will be at no greater risk as to payment d also provided dollar_figure as its initial investment this amount is partially defeased by the requirement that a purchase treasury obligations in the amount of dollar_figure although a has title to the treasury obligations they are held in a city b office of e and are pledged to d the remaining amount dollar_figure represents a’s upfront benefit or its return on the transaction on the closing date although there is a spread between the rates of interest on the loan and the deposit this spread is paid to the e as a fee it would appear to make no economic difference whether an amount was paid as interest or as a fee in sum the amount of the rent obligation is equal to the amount of the debt service thus all such tl-n-4645-00 funds represent a circular cash_flow as a result the offsetting and circular nature of the obligations eliminate any significant economic consequences of the transaction the economics of the different options at the end of the sublease term must be verified taxpayer asserts that a’s purchase option is set at a price which exceeds estimated fair_market_value set at the closing date a further asserts that this option will not be exercised unless there is a significant deviation in the appraised value taxpayer’s argument assumes two things that taxpayer’s appraisals are correct and that a will not have a significant business incentive to retain possession of the building which it occupies the differential between the purchase option_price and estimated fair_market_value is small relative to the overall value therefore a significant business_purpose on the part of a to retain the building would overcome that impediment under the lease d has the option to allow a to renew the lease at a rent set at percent of expected fair_market_value accordingly taxpayer asserts that this election will probably not be exercised because it is below fair_market_value again this determination depends upon taxpayer’s appraisal under this option the value guarantee is called upon if the project’s fair_market_value falls below percent of expected fair_market_value accordingly d carries the risk that the fair_market_value will be above percent but below expected fair_market_value the appearance of risk however is not real because the value guarantee applies only if d elects to renew a’s lease an option that is not likely to be exercised the remaining options involve re-leasing the project to third parties while d does bear some risk as to these options the risk is limited to the fair_market_value falling below percent of expected fair_market_value because d can elect to cause a to renew its lease at percent of expected fair_market_value moreover this risk does not arise until after the end of the year basic term there is no precedent which establishes what level of risk gives a transaction substance nonetheless for the first years of the lease the payments are circular and there is no real risk we believe we would prevail on the argument that deductions related to those circular payments should not be allowed because the central transaction lacks the potential for any significant economic consequences the lilo lacks economic_substance accordingly the rent payments arising from the transaction are not deductible under sec_162 further if case development reveals that d is found to be the owner of the treasury strips for tax purposes and d’s ownership is separate from the principal tl-n-4645-00 tax_benefit sought in the transaction d should be required to include in income the original_issue_discount oid accruing with respect to the treasury strips under the facts provided it appears that the oid income associated with the treasury strips may be both economically substantive and separable from the sham aspects of the underlying transaction the centerpiece or principal tax_benefit of the lilo_transaction is to create artificial rent and interest deductions that have no economic basis due to the offsetting circular cash flows see acm partnership f 3d pincite compare salina partnership v commissioner tcmemo_2000_352 refusing to classify transitory partnership as a sham but upholding the commissioner’s determination on alternate grounds thus if d is found to be the owner of the treasury strips the oid income that accrued on the strips will have an economically substantive impact on taxpayer’s net financial position under these circumstances recognition of the income attributable to the treasury strips accurately reflects the economic realities of the transaction when a taxpayer acquires funds has control_over the property and derives readily realizable economic value from it the taxpayer is regarded as having received income and is liable for tax on the income 366_us_213 treatment of interest_expense having concluded that the transaction lacks economic_substance the next issue is the proper treatment of the interest_deduction the original loan of dollar_figure million was an integral part of the lilo_transaction in general an interest_deduction that is part of a transaction that lacks economic_substance may be disallowed even if it arises on bona_fide debt see 364_f2d_734 2d cir there are however circumstances where a loan that is part of a transaction that lacks economic_substance is recognized see 752_f2d_89 4th cir the differential between the two scenarios is whether the loans are an integral part of the transaction that lacks economic_substance it is our opinion that the loans under the present facts are an integral part of the transaction in rice's toyota world inc the taxpayer purchased a used computer from a leasing company by issuing a recourse note and two nonrecourse notes to the leasing company the taxpayer claimed accelerated_depreciation deductions based on its ownership of the computer and interest deductions for the payments on the notes the taxpayer paid off the recourse indebtedness which was dollar_figure in three years along with dollar_figure of interest the tax_court found that the transaction lacked economic_substance in conjunction with this determination the court found that because the transaction could be disregarded the taxpayer was not entitled to interest deductions the fourth circuit affirmed the tax court's finding that the transaction lacked economic_substance however the fourth circuit reversed the tax court's finding tl-n-4645-00 that the interest on the recourse indebtedness was not deductible a sham_transaction may contain elements whose form reflects economic_substance and whose normal_tax consequences may not therefore be disregarded rice’s toyota world inc f 2d pincite citing 77_tc_1221 the fourth circuit concludes that both the recourse indebtedness and the interest_paid upon it were genuine rice’s toyota world inc f 2d pincite thus section does not limit the deductibility of interest_expense depending upon the item purchased by the taxpayer id see also 88_tc_386 aff'd 868_f2d_851 6th cir in addition in lieber v commissioner tcmemo_1993_424 the commissioner challenged the taxpayers' deduction of interest on nonrecourse indebtedness incurred to enter a computer sale leaseback_transaction the tax_court found that the taxpayers lacked a profit objective in regard to the transaction and disallowed the other deductions however the court went on to find the indebtedness incurred to purchase the computer was genuine and allowed the interest_paid other cases have recognized the distinction between borrowings that are separable from the sham_transaction and those that are an integral part of the sham_transaction acm partnership f 3d pincite arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 364_f2d_734 2d cir however is the primary precedent that disallows interest deductions in circumstances where there is no question that genuine loans were obtained in goldstein the taxpayer had won the irish sweepstakes to shelter her windfall she borrowed money from banks to purchase treasury securities that would yield a lower rate of interest than she would be paying to the banks the transaction only benefitted her because of the tax savings on prepaid_interest on the loans the second circuit found that the loans were genuine and recourse but affirmed the disallowance of the interest_expense the opinion emphasizes the tax court's finding that the taxpayer's sole purpose for entering into the transaction was to obtain an interest_deduction f 2d pincite goldstein holds that borrowing for such a purpose should not be recognized under sec_163 goldstein supra citing knetsch following goldstein a number of cases have disallowed interest deductions where they are an integral part of a transaction found to lack economic_substance see wexler v 31_f3d_117 3d cir cert_denied 115_sct_1251 affirming the disallowance of an interest_deduction in a repo transaction 94_tc_738 disallowing an interest_deduction in a repo transaction saba partnership v commissioner tcmemo_1999_359 disallowing expenses and losses in a similar transaction to acm tl-n-4645-00 partnership seykota v commissioner tcmemo_1991_541 distinguishing rice’s toyota world and disallowing interest_expense on a transaction which depended upon an up-front interest_deduction for its tax benefits in disallowing the interest_deduction in lee v commissioner tcmemo_1997_172 aff’d 155_f3d_584 2d cir the tax_court asserted that goldstein continues to apply to the narrower situation where a taxpayer enters into a borrowing transaction for no purpose other than to claim the deductions generated by that transaction itself lee t c m cch pincite in affirming the disallowance of the interest_deduction in lee the second circuit reasoned that to adopt petitioners’ reading would be to permit every shelter no matter how transparently sham to qualify for an interest_expense_deduction as long as the money used to finance the not-for-profit transactions involved were borrowed from a lender - any commercial bank would do -- that demanded repayment that result soundly criticized by the third circuit in wexler is contrary to the longstanding jurisprudence of sham shelters from knetsch on down lee f 3d pincite see also 113_tc_254 citing lee in disallowing interest incurred in a leveraged corporate- owned life_insurance coli program which was found to lack economic_substance the rental deductions at issue stem directly from the loans taken out by taxpayer and cannot be separated from them as such the loans were an integral part of the lilo_transaction and a deduction for the interest on the loans is not allowable under sec_163 case development hazards and other considerations tl-n-4645-00 please call if you have any further questions associate chief_counsel passthroughs special industries by matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries
